Citation Nr: 1826131	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1988 to April 1989, he served in the Army National Guard from October 1988 to March 1992, and February 1997 to July 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2016, the Board remanded the matter for additional development.  It now returns for further appellate review.


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability.

2.  Resolving all doubt in his favor, the Veteran's tinnitus disability is etiologically related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, the relevant law provides that a veteran be entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran contends that he has bilateral hearing loss due to noise exposure during active duty.  Specifically, the Veteran claims that as a field artillery specialist, he was exposed to noise from vehicles and weapons.

The Veteran's service personnel records reflect a military occupational specialty (MOS) of self-propelled field artillery system mechanic.  The Veteran's reported noise exposure during service is consistent with the facts and circumstances of his service.

The Veteran's service treatment records (STRs) largely document normal hearing.  Enlistment audiological testing in October 1988 shows normal hearing bilaterally.  A retention audiological examination indicates mild hearing loss at 3000 Hz and 4000 Hz in the left ear and at 4000 Hz in the right ear.  However, audiological testing in February 1997 shows normal hearing bilaterally.

Most importantly, there is no post-service medical evidence, VA or private, showing that the Veteran has current hearing loss.  

Furthermore, unfortunately, the Veteran, who is incarcerated, has not been able to attend a VA audiological examination to determine the nature and etiology of any current hearing loss.  As such, the Board has no way of determining whether the Veteran actually has current hearing loss for VA compensation purposes, and if so, whether it was caused by active military service.  The Board does not possess the medical expertise to determine definitively, based on the evidence noted above, that the Veteran suffered hearing loss during service.  In short, there is simply no evidence of a current bilateral hearing loss disability as defined by VA.  In the absence of proof of a present disability, there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the Veteran is competent to report in-service noise exposure and problems with hearing since his discharge, his statements as to whether his bilateral hearing loss was caused by active service are not competent evidence, as this finding requires medical expertise.  The Veteran has not shown that he has the medical training or experience in medical matters to make such a finding.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Next, the Veteran contends that he has tinnitus as a result of in-service noise exposure.  Specifically, the Veteran asserts that due to his constant exposure to diesel engine and weapons fire in active service, he developed ringing in his ears during service and that it has continued since that time.

The Veteran's service personnel records reflect a military occupational specialty (MOS) of self-propelled field artillery system mechanic.  The Veteran's reported noise exposure during service is consistent with the facts and circumstances of his service.  The Veteran's STRs are silent for complaints of or treatment for tinnitus during active service.

As noted, the Veteran has not received a VA examination because he is currently incarcerated.  As such, there is no nexus opinion of record.

However, tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).  In this regard, the Veteran has stated that his tinnitus symptoms began during service and continued since that time.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board finds the Veteran credible in his reports that tinnitus began in service and has continued ever since.  The Veteran's statements regarding onset are consistent with the circumstances of his service and with the record as a whole.  Therefore, the Board finds him credible in this regard.

In sum, the Veteran has a current diagnosis of tinnitus, and the Board concedes that he sustained acoustic trauma during military service.  Lastly, the Veteran has competently and credibly reported that he first noticed tinnitus during active service and that his symptoms have continued since service.

In conclusion, the Board finds that a preponderance of the evidence weighs against the claim for service connection for bilateral hearing loss and the claim is denied.  However, resolving reasonable doubt in the Veteran's favor, the claim of service connection for tinnitus is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record reflects that the Veteran is incarcerated at the James Crabtree Correctional Center.  In this regard, the Board remanded the Veteran's claim in June 2016, to assist him by providing VA examinations, despite his incarceration.

In a June 2017 email, the administrator at the corrections facility stated  that they are unable to transport the Veteran to the Oklahoma City VA for an examination, and that they do not have the equipment/staffing for a VA examiner to come there to perform testing.  

In light of the foregoing, the Board finds that VA made substantial efforts and exhausted all possible avenues for obtaining access to the Veteran for an examination.  M21-1, Part III.iv.3.A.9.d.  As a result, the Board finds that VA has made appropriate efforts to ensure compliance with those terms of the Board's June 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  When the Veteran is released from prison, he may refile the hearing loss claim.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


